Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2021, with respect to the rejection(s) of claim(s) 1, 4-9 and 11-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 9, 13-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brondrup (US PgPub 2003/0208386) in view of Oskolkov et al. (hereafter Oskolkov)(US PgPub 2013/0060689) and further in view of Chin (US PgPub 2011/0282785).
Regarding claim 1, Brondrup discloses a system (Figures 1-3), comprising: a local portal (Figure 1, Elements 7 and 32 and Paragraph 0036 where the hotel reservation system is locally connected to a hotel door lock); a mobile application on a mobile device operable to communicate with the local portal via at least one of Bluetooth, NFC, email, and SMS text messaging (Figure 1, Element 1 and Paragraphs 0024, 0044 and 0048 where the mobile device and door locks communicate via Bluetooth), the application is operable to receive a mobile key from the local portal and from that to retrieve a mobile credential for authorizing a user to access an access control, the local portal operable to receive a pre-shared password based on information shared before a user's arrival to encrypt the mobile credential after generating the mobile credential to make the mobile key, the mobile key secured by the pre-shared password (Figure 2 and Paragraphs 0026 and 0036-0042 where an encrypted secret key (which is an encrypted version of the key token) is received from the reservation system and is based on a mobile device public key that is shared with the reservation system) and a mobile key card (Paragraph 0054 where traditional keys/cards are used). Brondrup does not specifically disclose that the application operable to decrypt the mobile credential from the mobile key in response to entering a pre-shared password into the application. Rather, Brondrup discuses entering PIN to access the secret key on the mobile device but fails to specifically disclose decryption of the key. In the same field of endeavor, Oskolkov discloses a decryption method where a user provides a code/key into a communication device in order to decrypt a token (Paragraph 0068).

Additionally, Brondrup and Oskolkov do not specifically disclose the mobile key communicated from the mobile key card to the mobile application, the mobile key first communicated from the mobile key card to an access control and from thence to the mobile application.  In the same field of endeavor, Chin discloses a NFC based storage system that includes a mobile device that receives predetermined information from a physical card.  Chin further discloses that the mobile device is used as a replacement to a physical card such as a hotel key (Figure 1F and Paragraphs 0029-0035 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wireless key transferring of Chin where a mobile device stores hotel key information received from a physical key to the system of Brondrup and Oskolkov, thereby allowing for both physical key use and mobile key use, motivation being to provide a backup option to receive and store the mobile key on the mobile device.
Regarding claim 4, Brondrup discloses wherein generating the mobile credential is performed utilizing a local database of encryption keys (Paragraph 0026 and claim 6).
Regarding claim 5, Brondrup discloses wherein generating the mobile credential is performed utilizing a centralized cloud service to which the local portal has access (Figure 2 and Paragraphs 0036-0042).
Regarding claim 6, Brondrup discloses wherein the mobile credential is operable to operate an access control (Figure 1 and Paragraph 0036 where the key opens a door lock).


Regarding claim 9, Brondrup discloses wherein the mobile key is operable to reskin the mobile application (Paragraphs 0036-0042 where the app on the mobile device provides reskinned visual display).
Regarding claim 13, Brondrup discloses a display operable to present an image to be scanned by the mobile device, wherein the image is generated based upon the mobile key (Paragraphs 0036-0042 where the mobile device includes conventional scanning means).
Method claims 14 is drawn to the method of using the corresponding system claimed in claims 1, 4-7, 9 and 13. Therefore method claim 14 corresponds to system claims 1, 4-7, 9 and 13 and is rejected for the same reasons of obviousness as used above.
Regarding claim 15, Brondrup discloses wherein entering the pre-shared password includes entering a driver's license number (Figure 2 and Paragraphs 0026 and 0036-0042 where an encrypted secret key (which an encrypted version of the key token) is received from the reservation system and is based on a mobile device public key that is shared with the reservation system).
Regarding claim 16, Brondrup discloses wherein entering the pre-shared password includes entering a confirmation number (Figure 2 and Paragraphs 0026 and 0036-0042 where an encrypted secret key (which an encrypted version of the key token) is received from the reservation system and is based on a mobile device public key that is shared with the reservation system).
Regarding claim 17, Brondrup discloses wherein communication the encrypted mobile credential includes communicating via Bluetooth (Figure 1, Element 1 and Paragraphs 0024, 0044 and 0048 where the mobile device and door locks communicate via Bluetooth).
Regarding claim 18, Brondrup discloses wherein communicating the encrypted mobile credential includes communicating via SMS Text messaging (Figure 1, Element 1 and Paragraphs 0024, 0044 
Regarding claim 19, Brondrup discloses wherein communicating the encrypted mobile credential includes communicating via email (Figure 1, Element 1 and Paragraphs 0024, 0044 and 0048 where the mobile device and door locks communicate via convention smart phone communication means).
Regarding claim 20, Brondrup discloses wherein entering the pre-shared password to the local portal occurs at check in (Figure 2).
Regarding claim 22, Brondrup discloses wherein the local credential distribution does not require a centralized service to be used by the mobile device (Figure 1 and Paragraph 0036 where the key opens a door lock).
Regarding claim 23, Brondrup discloses wherein the mobile key is secured by the pre-shred password and the user does not need to manage an account and associated password (Figure 1 and Paragraph 0036 where the key opens a door lock).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brondrup in view of Oskolkov as applied to claims 1, 4-7, 9, 13-20 and 22-23 above, and further in view of DiLuoffo et al. (hereafter DiLuoffo)(US PgPub 2005/0051620).
Regarding claim 8, Brondrup, Oskolkov and Chin do not specifically disclose where the service is the thermostat for controlling temperature in a room. In the same field of endeavor, DiLuoffo discloses a user preference system that verifies a user password and subsequently provides user preference data to temperature control devices and a local server in a hotel setting (Figure 1 and Paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user preference temperature control of DiLuoffo to the hotel 
Regarding claim 21, see rejection for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687